Citation Nr: 1826883	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, anxiety, and posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral hearing loss.  

3.  Entitlement to service connection for tinnitus, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Amy Fochler, Attorney


ATTORNEY FOR THE BOARD

C. Kass, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1979 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the Veteran's acquired psychiatric disorder  is related to service.  

2.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is etiologically related to service.  

3.  Resolving reasonable doubt in the Veteran's favor, the Veteran's bilateral tinnitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  Service connection for an acquired psychiatric disorder is warranted. 38 U.S.C. §§ 1110 , 5107 (2012); 38 C.F.R. §§ 3.102 , 3.303, 3.304 (2017).  

2.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.102, 3.303, 3.307, 3.309, 3.385.  

3.  The criteria for service connection for bilateral tinnitus have been met.  38 U.S.C. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.6, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board grants the benefit sought on appeal (other issues are withdrawn from appellate status as discussed below) and, therefore, there is no need to further address the VCAA.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).  In general, service connection requires competent and credible evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  

Secondary service connection is warranted where a claimed disability is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (a).  Briefly, the threshold legal requirements for a successful secondary service connection claim are evidence of: (1) a current disability for which secondary service connection is sought; (2) a disability already service-connected; and (3) competent evidence that the already service connected disability caused or aggravated the disability for which service connection is sought.  

A.  Psychiatric disability.

The Veteran contends he has PTSD that is related to military sexual trauma.  

To establish service connection for PTSD, the evidence of record must include a medical diagnosis of the condition in accordance with 38 C.F.R. § 4.125 (a), a link established by medical evidence between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304 (f).  

There are special considerations for PTSD claims predicated on a personal assault. The pertinent regulation, 38 C.F.R. § 3.304 (f)(5), provides that PTSD based on a personal assault in service permits evidence from sources other than the Veteran's service records which may corroborate his or her account of the stressor incident. Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304 (f)(5).  

It is important to note that for personal assault PTSD claims, an after-the-fact medical opinion can also serve as the credible supporting evidence of the reported stressor.  Patton v. West, 12 Vet. App. 272, 280 (1999).  Indeed, the United States Court of Appeals for the Federal Circuit (Federal Circuit) expressly held in Menegassi v. Shinseki, 638 F.3d. 1379 (Fed. Cir. 2011), that, in PTSD cases where the alleged in-service stressor is a sexual assault, "under 38 C.F.R. § 3.304 (f)(5), medical opinion evidence may be submitted for use in determining whether occurrence of the stressor is corroborated."  Accordingly, the Federal Circuit held that favorable medical opinions that diagnose PTSD must be weighed against all other evidence of record for purposes of determining whether a claimed in-service sexual assault has been corroborated. 

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303 (a) (2017).  

In May 2011, the Veteran was diagnosed with major depression.  He was also placed on an involuntary psychiatric hold because he threatened to harm himself.  See May 2011 treatment records. 

On August 2014 VA examination, the examiner noted a diagnoses of an unspecified depressive disorder.  The examiner reported the Veteran denied mental health treatment at first but acknowledged that he was hospitalized against his will in May 2011.  In regards to the Veteran's stressors, the examiner discounted the Veteran's unclear memory of waking up to find someone fondling his genitals.  Since the Veteran's STRS and military records showed no indication of mental or performance problems, the examiner found it was less likely that the Veteran had PTSD due to military sexual trauma.  

The Veteran submitted two private reports in January 2018.  In the first report, his Dr. N.S., indicated that he had treated the Veteran since 1995.  Dr. N.S provided a positive opinion, and stated that it was as likely as not that the Veteran's depression, anxiety, and PTSD were related to military sexual trauma.  Specifically, he noted the Veteran's current symptoms and how they related to his in-service trauma.  

In the second report, Dr. G.L. provided a positive opinion, and stated the it was more likely as not that the Veteran met the criteria for PTSD due to military sexual trauma after treating him for PTSD.  Dr. G.L. highlighted relevant treatment records that mentioned the possibility of depression and anxiety in 1986.  

After this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for an acquired psychiatric disorder. In summary, the Veteran currently has acquired psychiatric diagnoses.  As to the remaining element, the preponderance of the evidence supports a finding that the variously diagnosed psychiatric disability is related to service.  While the VA examiner provided a negative opinion, the Veteran's treating psychologist, Dr. N.S., opined that it was related to service.  After careful review of the probative opinion evidence, the Board grants service connection for an acquired psychiatric disorder.  

B.  Bilateral Hearing Loss

The Veteran contends his bilateral hearing loss is related to service.  

Certain chronic diseases, such as sensorineural hearing loss, shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent. 
38 C.F.R. § 3.385.

The Court of Appeals for Veterans Claims has endorsed VA's interpretation of the law which indicates that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds show some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (citing CURRENT MEDICAL DIAGNOSIS AND TREATMENT, 110-11 (Stephen A. Schroeder et al. eds., 1988)).  When the audiometric test results at a Veteran's separation examination do not meet the regulatory requirements for establishing a "disability" at that time, he may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. at 160.

Here, the record reflects the Veteran has bilateral hearing loss that is disabling for VA purposes.  See May 2014 VA audiological report.  He attributes his hearing loss to noise exposure during service.  Though he did not make any hearing-related complaints during service, the Board has no reason to doubt the credibility of his statements.  He is competent to report his experience as he would have personally observed the noise.  The medical opinion of record is inadequate as it does not address post-service development of hearing loss due to in-service acoustic trauma.  Considering the evidence of record, the Board finds it unnecessary to remand for another opinion.  Instead, considering the evidence of current diagnosis of this chronic disability (38 C.F.R. §§ 3.307, 3.309), the Board grants service connection for bilateral hearing loss.
 
C. Tinnitus

The Veteran stated that he had ringing in his ears for four years.  See May 2014 VA examination report.  The Veteran has a current disability and his bilateral hearing loss is service-connected.  The Board finds the evidence is at least in equipoise as to whether the Veteran's tinnitus is related to his service-connected bilateral hearing loss.  In the May 2014 VA examination, the examiner indicated that the tinnitus is a symptom of the hearing loss; the Board finds that this evidence supports secondary service connection.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is granted.  

Service connection for right ear hearing loss is granted.  

Service connection for tinnitus is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


